DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of species 1 and subspecies 1A, 1A1 and X in the reply filed on 9/19/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant elected claims 1-6. However claims 2 and 5-6 are directed to non-elected inventions, as explained next.
Claim 2 recites (see at least lines 1-2) a second Coriolis mass quartet (see at least elements 351-534 in at least fig. 3a), directing claim 2 to non-elected species 2. In elected species 1, the device only has one Coriolis mass quartet.
Claim 5 recites wherein each connecting spring arrangement (241) comprises a first spring (horizontal spring segment – fig. 2b) which extends between the two corresponding elongated masses (e.g. 2231-2232 in fig. 2b) and a second spring (vertical spring segment – fig. 2b) which extends orthogonally to the first spring and from the first spring to the corresponding Coriolis mass (213 – fig. 2b), directing claim 5 to non-elected subspecies Y. In elected subspecies X, each elongated mass has a separate spring connecting it to its associated Coriolis mass.
Claim 6 depends from claim 5, and is therefore also directed to non-elected subspecies Y.
Accordingly, claims 2 and 5-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/19/22.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, on line 7, the phrase “the first and second Coriolis masses” lacks proper antecedent basis in the claim. Perhaps the phrase “a first Coriolis mass and a second Coriolis mass” would be more appropriate. 
In claim 1, on line 8, the phrase “the third and fourth Coriolis masses” lacks proper antecedent basis in the claim. Perhaps the phrase “a third Coriolis mass and a fourth Coriolis mass” would be more appropriate. 
In claim 1, on line 28, the phrase “the corresponding Coriolis mass” lacks proper antecedent basis in the claim. Perhaps the phrase “a corresponding Coriolis mass of the Coriolis mass quartet” would be more appropriate.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, on the last 3 lines, that the first spring (e.g. the long segment of spring 241 attached to elongated mass 2231 in fig. 2a) moves parallel to the first side of the elongated mass (e.g. 2231). However, as shown in fig. 2c, the first spring does not move parallel to the first side of the elongated mass. The instant figures show the first spring maintaining its orientation when the Coriolis masses and elongated masses move, but since the first spring is part of the connecting spring 241, it is more likely that the first spring experiences a pivoting motion about the Z direction. Therefore, it is unclear how the first spring moves parallel to the first side of the elongated mass as claimed.
For the purpose of examination, it will be interpreted that each first spring experiences a motion perpendicular to the first side of its respective elongated mass.

Claim 4 is indefinite for depending from claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by Prikhodko et al. (US 20180172446 A1, hereinafter Prikhodko).
As to claim 1, Prikhodko teaches a microelectromechanical gyroscope (see title, fig. 1, and ¶26) comprising 

[AltContent: textbox (FMES)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (FMES)][AltContent: textbox (FMES)][AltContent: arrow][AltContent: arrow][AltContent: textbox (FMES)][AltContent: arrow][AltContent: arrow][AltContent: textbox (PEME4)][AltContent: arrow][AltContent: arrow][AltContent: textbox (PEME3)][AltContent: arrow][AltContent: arrow][AltContent: textbox (PEME2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (PEME1)][AltContent: arrow][AltContent: textbox (FLA)][AltContent: arrow][AltContent: textbox (FTA)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    687
    595
    media_image1.png
    Greyscale



a first Coriolis mass quartet 102a-d (¶34 teaches that masses 102a-d move in response to Coriolis forces, making them Coriolis masses) which in its rest position lies in a device plane and a corresponding first quartet center point (e.g. the center of element 304 – fig. 3A) which lies on a first lateral axis FLA (fig. 1 above) in the device plane, 
wherein the first Coriolis mass quartet comprises four Coriolis masses 102a-d which are in their rest positions symmetrically arranged around the first quartet center point where the first lateral axis FLA crosses a first transversal axis FTA (fig. 1 above) orthogonally in the device plane, so that the first and second Coriolis masses 102b-c in the first Coriolis mass quartet are aligned on the first lateral axis FLA in their rest position, and the third and fourth Coriolis masses 102a, 102d in the first Coriolis mass quartet are aligned on a first transversal axis FTA (fig. 1 above) in their rest position, 
and the gyroscope further comprises a first central synchronization arrangement 304 centred around the first quartet center point inside the first Coriolis mass quartet, 
wherein the gyroscope further comprises a first, second, third and fourth pair of elongated mass elements PEME1-PEME4 (fig. 1 above), wherein the elongated mass elements which form the first pair PEME1 are transversally aligned on opposite sides of the first lateral axis FLA outside of the first Coriolis mass 102c (the first pair of elongated mass elements is aligned as a row that is transverse with respect to the first lateral axis FLA), and the elongated mass elements which form the second pair PEME2  are transversally aligned on opposite sides of the first lateral axis FLA outside of the second Coriolis mass 102b (the second pair of elongated mass elements is aligned as a row that is transverse with respect to the first lateral axis FLA), and the elongated mass elements which form the third pair PEME3 are laterally aligned on opposite sides of the first transversal axis FTA outside of the third Coriolis mass 102a (the third pair of elongated mass elements is aligned as a row that is transverse with respect to the first transversal axis FTA), and the elongated mass elements which form the fourth pair PEME4 are laterally aligned on opposite sides of the first transversal axis FTA outside of the fourth Coriolis mass 102d (the fourth pair of elongated mass elements is aligned as a row that is transverse with respect to the first transversal axis FTA), 
wherein each elongated mass element in the first, second, third and fourth pairs of elongated mass elements is suspended from a corresponding first peripheral anchor point 118 (fig. 1, ¶44) by a first mass element suspender FMES (fig. 1 above; note that there are 8 first mass element suspenders identified in fig. 1), and wherein said first mass element suspender extends from said first peripheral anchor point 118 to a fixing point located substantially at the midpoint (as shown in fig. 1) of said elongated mass element (each first mass element suspender FMES is considered a continuous piece of material extending from a respective anchor 118 to a location substantially at the midpoint of a respective elongated mass element), and 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (CSA)][AltContent: textbox (Fig. 1)]
    PNG
    media_image2.png
    515
    795
    media_image2.png
    Greyscale



each elongated mass element in the first, second, third and fourth pairs of elongated mass elements is attached to the corresponding Coriolis mass (i.e. the appropriate one of masses 102a-d) with a connecting spring arrangement CSA (see fig. 1 above; each elongated mass element has its own respective connecting spring arrangement CSA).
Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 3, the prior art of record fails to anticipate or render obvious the features of “a second spring which is substantially orthogonal to the first spring, wherein the second spring extends from a spring connection point on the first spring to the corresponding Coriolis mass” and “a third spring, and one end of the third spring is connected to a spring anchor point and the other end of the third spring is connected to the spring connection point on the first spring so that the movement of the second spring in a direction orthogonal to the first spring is converted into movement of the first spring in a direction parallel to the first side of the elongated mass element” all in combination with the rest of the claimed apparatus.

Claim 4 depends from claim 3, and includes all the limitations thereof.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210364293 A1 does not qualify as prior art, but discloses features elongated mass elements relevant to the instant claims
US 11460301 B2 does not qualify as prior art, but discloses pairs of elongated mass elements that pivot in anti-phase within the device plane
US 20190120625 A1 teaches the concept of using linearly moving Coriolis masses 26 to drive other Coriolis masses 24 into rotary oscillation
US 20160370180 A1 teaches connecting spring arrangements 54-55, each being formed with 3 spring elements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./Examiner, Art Unit 2853 

/JILL E CULLER/Primary Examiner, Art Unit 2853